Examiner’ Comments
This action is in response to the amendment filed on 12/10/21.
Claims 1-16 are pending and have been examined.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance. The prior art of record fails to anticipate or show in combination all the features of applicant's invention: Claim 1 recites a novel dust collector to be attached to a power tool, comprising a fan, a motor, and a controller, wherein the flow of air generated by the fan cools the controller, collects the dust through a dust collecting part and transfers the dust to a dust storing part. It is the flow of air cooling the controller in combination with the other claimed elements of the device that are novel over the prior art of record.
Regarding the prior art, a dust collector comprising a fan 36 accommodated in an intake chamber 37, and a controller 35. The intake chamber comprises a discharge opening (not shown). The fan generates an air flow discharged through the opening and fails to disclose wherein the air flow is configured to cools the controller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731